COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN THE INTEREST OF A.D. AND N.D.,
CHILDREN.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00327-CV

Appeal from the

388th District Court

of El Paso County, Texas

(TC# 2007CM3917)

MEMORANDUM OPINION

 We review this appeal on our own motion for determination of whether it should be
dismissed for lack of jurisdiction.  After Appellant, David Danner, filed a notice of appeal, the clerk
of this Court notified Mr. Danner of the Court's intent to dismiss the case for lack of jurisdiction as
no final appealable order or judgment appeared in the record.  Mr. Danner responded to the Court's
notice stating his grounds for appeal, but the response does not state that a final appealable order has
been entered in the case, nor does it include evidence of such an order or judgment.
	We, as an appellate court, generally have jurisdiction over final judgments, and such
interlocutory orders as the legislature deems appealable.  Tex. Civ. Prac. & Rem. Code Ann. §
51.012 and § 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex. App. - El Paso 1997,
no pet.); see also Tex. Fam. Code Ann. § 109.002 (Vernon 2008) (appeals from suits affecting
parent-child relationship).  Given the absence of a final judgment or other appealable order, we
dismiss this case for lack of jurisdiction.

						GUADALUPE RIVERA, Justice

January 29, 2010

Before Chew, C.J., McClure, and Rivera, JJ.